Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.87 Filed 01/15/21 Page 1 of 32




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ROBERT ALLEN SHUMATE,

      Plaintiff,                       Case No: 20-10856
                                       Judge David M. Lawson
v.                                     Magistrate Judge Michael J. Hluchaniuk

CITY OF ADRIAN, a municipal entity,
and OFFICER JEREMY POWERS,
in his individual and official capacities,

      Defendants.

 Geoffrey N. Fieger (P30441)                 John J. Gillooly (P41948)
 David A. Dworetsky (P67026)                 Kathleen M. Griffith (P79921)
 FIEGER, FIEGER, KENNY &                     GARAN LUCOW MILLER, P.C.
 HARRINGTON, P.C.                            Attorneys for Defendants
 Attorneys for Plaintiff                     1155 Brewery Park Blvd., Ste. 200
 19390 W. Ten Mile Road                      Detroit, MI 48207
 Southfield, MI 48075                        313.446.5501
 248.355.5555                                jgillooly@garanlucow.com
 d.dworetsky@fiegerlaw.com                   kgriffith@garanlucow.com

          DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      NOW COME Defendants, CITY OF ADRIAN and OFFICER JEREMY

POWERS, by and through their attorneys, GARAN LUCOW MILLER, P.C.,

and for their Motion for Summary Judgment pursuant to Fed. R. Civ. P. 56(a),

state as follows:




                                         1
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.88 Filed 01/15/21 Page 2 of 32




      1.     This case arises out of an incident that occurred on September

27, 2019, wherein Plaintiff Robert Shumate (“Plaintiff”) alleges that

Defendant Officer Jeremy Powers (“Officer Powers”) used excessive force

in effectuating Plaintiff’s arrest.

      2.     Plaintiff brings the following claims against the City of Adrian and

Officer Powers: (I) 42 U.S.C. § 1983 claim for excessive force against Officer

Powers; (II) a Monell claim against the City; and (III) a state-law assault and

battery claim against Officer Powers.

      3.     However, Officer Powers is entitled to qualified immunity on

Plaintiff’s 42 U.S.C. § 1983 excessive force claim because Plaintiff has not

produced evidence establishing that Officer Powers intentionally violated his

constitutional rights when he attempted to detain Plaintiff on the date of the

incident. Moreover, video evidence and Plaintiff’s own testimony show that

Officer Powers used only the amount of force necessary to effectuate

Plaintiff’s arrest.

      4.     Further, since Plaintiff cannot show that Officer Powers violated

his constitutional rights by using an unreasonable amount of force in seizing

and detaining him, his Monell claim against the City fails as well. Shreve v.

Franklin Cty., Ohio, 743 F.3d 126, 138 (6th Cir. 2014); Watkins v. City of

Battle Creek, 273 F.3d 682 (6th Cir. 2001).


                                        2
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.89 Filed 01/15/21 Page 3 of 32




      5.     Regardless of the outcome of Plaintiff’s § 1983 claim for

excessive force against Officer Powers, Plaintiff’s Monell claim against the

City still fails because Plaintiff has not produced any evidence establishing

that the alleged use of excessive force against him resulted from a municipal

custom or policy.

      6.      Lastly, Officer Powers is entitled to summary judgment on

Plaintiff’s state-law assault and battery claim because video evidence and

Officer Powers’ deposition testimony show that he did not act maliciously in

this matter and Plaintiff has failed to produce evidence showing otherwise.

      7.     Pursuant to Local Rule 7.1(a), defense counsel attempted to gain

concurrence in the relief sought herein; however, was unable to.

      WHEREFORE Defendants, CITY OF ADRIAN and OFFICER

JEREMY POWERS, respectfully request that this Court enter an Order

Granting Defendants’ Motion for Summary Judgment and dismissing

Plaintiff’s claims in their entirety.

                                        Respectfully submitted,

                                        /s/ Kathleen M. Griffith
                                        Kathleen M. Griffith (P79921)
                                        GARAN LUCOW MILLER, P.C.
                                        Attorney for Defendants
                                        1155 Brewery Park Blvd., Ste. 200
                                        Detroit, MI 48207
                                        313.446.5501
Dated: January 15, 2020                 kgriffith@garanlucow.com

                                          3
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.90 Filed 01/15/21 Page 4 of 32




                                   TABLE OF CONTENTS

CONCISE STATEMENT OF ISSUES PRESENTED.....................................ii

CONTROLLING OR MOST APPROPRIATE AUTHORITY..........................iii

INDEX OF AUTHORITIES............................................................................iv

LIST OF EXHIBITS.......................................................................................vi

INTRODUCTION..........................................................................................1

STATEMENT OF FACTS..............................................................................2

STANDARD OF REVIEW.............................................................................9

LAW AND ARGUMENT..............................................................................11

        I.      Plaintiff’s 42 U.S.C. § 1983 Excessive Force Claim..................12

                A.      Officer Powers is entitled to qualified immunity................12

                B.      The amount of force used to effectuate Plaintiff’s arrest
                        was reasonable as a matter of law...................................15

        II.     Plaintiff’s Monell Claim..............................................................19

        III.    Plaintiff’s State-Law Assault and Battery Claim.........................20

CONCLUSION............................................................................................21




                                                    i
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.91 Filed 01/15/21 Page 5 of 32




             CONCISE STATEMENT OF ISSUES PRESENTED

I.     Whether Officer Powers is entitled to qualified immunity on Plaintiff’s §
       1983 claim for excessive force.

II.    Whether the amount of force Officer Powers used in effectuating
       Plaintiff’s arrest was reasonable.

III.   Whether Plaintiff has shown that alleged use of excessive force against
       him resulted from a municipal custom or policy.

IV.    Whether Officer Powers is entitled to qualified immunity on Plaintiff’s
       state-law assault and battery claim.




                                        ii
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.92 Filed 01/15/21 Page 6 of 32




         CONTROLLING OR MOST APPROPRIATE AUTHORITY

I.     Whether Officer Powers is entitled to qualified immunity on
       Plaintiff’s § 1983 claim for excessive force.

       Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002); Ahlers v. Schebil,
       188 F.3d 365, 372-373 (6th Cir. 1999).

II.    Whether the amount of force Officer Powers used in effectuating
       Plaintiff’s arrest was reasonable.

       Solomon v. Auburn Hills Police Dep’t, 389 F.3d 167, 174 (6th Cir.
       2004); Graham v. Connor, 490 U.S. 386, 396 (1989).

III.   Whether Plaintiff has shown that alleged use of excessive force
       against him resulted from a municipal custom or policy.

       Shreve v. Franklin Cty., Ohio, 743 F.3d 126, 138 (6th Cir. 2014);
       Watkins v. City of Battle Creek, 273 F.3d 682 (6th Cir. 2001).

IV.    Whether Officer Powers is entitled to qualified immunity on
       Plaintiff’s state-law assault and battery claim.

       Odom v. Wayne Cty., 482 Mich. 459, 480, 760 N.W.2d 217, 228
       (2008).




                                      iii
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.93 Filed 01/15/21 Page 7 of 32




                               INDEX OF AUTHORITIES

Cases

Ahlers v. Schebil, 188 F.3d 365 (6th Cir. 1999)............................................13

Arendale v. City of Memphis, 519 F.3d 587 (6th Cir. 2008)............................9

Bletz v. Gribble, 641 F.3d 743 (6th Cir. 2011)..............................................20

Boyd v. Baeppler, 215 F.3d 594 (6th Cir. 2000)...........................................17

Brax v. City of Grand Rapids, Mich., 742 F. App’x 952 (6th Cir. 2018)..........17

Celotex Corp. v. Catrett, 477 U.S. 317 (1986)................................................9

Chappell v. City of Cleveland, 585 F.3d 901 (6th Cir. 2009)...................12-13

Combs v. Int’l Ins. Co., 354 F.3d 568 (6th Cir. 2004)....................................10

Davis v. McCourt, 226 F.3d 506 (6th Cir. 2000)...........................................10

Everson v. Leis, 556 F.3d 484 (6th Cir. 2009)..............................................10

Fettes v. Hendershot, 375 Fed. Appx. 528 (2010).......................................13

Graham v. Connor, 490 U.S. 386 (1989)................................................15-16

Greene v. Barber, 310 F.3d 889 (6th Cir. 2002).....................................14-15

Harlow v. Fitzgerald, 457 U.S. 800 (1982)..............................................12-14

Hunter v. Bryant, 502 U.S. 224 (1991).........................................................13

Odom v. Wayne Cty., 482 Mich. 459 760 N.W.2d 217 (2008)......................20

Scott v. Harris, 550 U.S. 372 (2007)............................................................10

Sheets v. Mullins, 287 F.3d 581 (6th Cir. 2002)...........................................12


                                                iv
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.94 Filed 01/15/21 Page 8 of 32




Shreve v. Franklin Cty., Ohio, 743 F.3d 126 (6th Cir. 2014)..............1, 11, 19

Solomon v. Auburn Hills Police Dep’t, 389 F.3d 167 (6th Cir. 2004)......16-17

Watkins v. City of Battle Creek, 273 F.3d 682 (6th Cir. 2001)............1, 11, 19

Rules

Fed. R. Civ. P. 56(a)...................................................................................9




                                                    v
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.95 Filed 01/15/21 Page 9 of 32




                              LIST OF EXHIBITS

Exhibit 1 . . . . Police Report

Exhibit 2 . . . . Officer Powers’ Body-Cam Video

Exhibit 3 . . . . Officer Powers’ Deposition Transcripts

Exhibit 4 . . . . Robert Shumate’s Deposition Transcripts

Exhibit 5 . . . . Plea Transcripts

Exhibit 6 . . . . Adrian Police Department Policy and Procedure 1.3.4




                                      vi
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.96 Filed 01/15/21 Page 10 of 32




                               INTRODUCTION

      The instant matter arises out of an incident that occurred on September

27, 2019 in a CVS parking lot, wherein Plaintiff alleges that Officer Powers

used excessive force in effectuating Plaintiff’s arrest. Plaintiff brings the

following claims against the City of Adrian and Officer Powers: (I) 42 U.S.C.

§ 1983 claim for excessive force against Officer Powers; (II) a Monell claim

against the City; and (III) a state-law assault and battery claim against Officer

Powers.

      However, Officer Powers is entitled to qualified immunity on Plaintiff’s

42 U.S.C. § 1983 excessive force claim because Plaintiff has not produced

evidence establishing that Officer Powers intentionally violated his

constitutional rights when he attempted to detain Plaintiff on the date of the

incident. Moreover, video evidence and Plaintiff’s own testimony show that

Officer Powers used only the amount of force necessary to effectuate

Plaintiff’s arrest.

      Further, since Plaintiff cannot show that Officer Powers violated his

constitutional rights by using an unreasonable amount of force in seizing and

detaining him, his Monell claim against the City fails as well. Shreve v.

Franklin Cty., Ohio, 743 F.3d 126, 138 (6th Cir. 2014); Watkins v. City of

Battle Creek, 273 F.3d 682 (6th Cir. 2001). Regardless of the outcome of


                                       1
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.97 Filed 01/15/21 Page 11 of 32




Plaintiff’s § 1983 claim for excessive force against Officer Powers, Plaintiff’s

Monell claim against the City still fails because Plaintiff has not produced any

evidence establishing that the alleged use of excessive force against him

resulted from a municipal custom or policy.

      Lastly, Officer Powers is entitled to summary judgment on Plaintiff’s

state-law assault and battery claim because video evidence and Officer

Powers’ deposition testimony show that he did not act maliciously in this

matter and Plaintiff has failed to produce evidence showing otherwise.

                           STATEMENT OF FACTS

      On September 27, 2019, Officer Powers conducted a traffic stop on a

vehicle driven by Amy Shumate. (See Exhibit 1 – Police Report, p. 3). Amy

pulled her vehicle into a CVS parking lot located at 1003 N. Main St., Adrian,

Michigan 49221. Officer Powers advised Amy that he pulled her over

because her plates did not match the vehicle that she was driving. (See

Exhibit 2 – Officer Powers’ Body-Cam Video, 0:28). Officer Powers testified

that it is his normal practice to sit on the side of the road and run plates as

vehicles pass him. (See Exhibit 3 – Officer Powers’ Deposition Transcripts,

p. 35). Amy explained that she had just got her vehicle fixed, that she did not

have her job yet, and that she was trying to “get [her] stuff in order to get it

all legal.” (Exhibit 2 at 0:40).


                                       2
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.98 Filed 01/15/21 Page 12 of 32




      Officer Powers informed Amy that he was going to have to impound

her vehicle, mainly for no insurance. (Exhibit 2 at 13:20). Amy snidely

replied, “cops are assholes.” (Id. at 14:05). Amy continued to give Officer

Powers an attitude after he wrote her a citation and advised her that he was

impounding her vehicle. Officer Powers told Amy to get away from the

vehicle and Amy refused to comply with his orders. Officer Powers told Amy

to stop resisting or he was going to arrest her. (Id. at 15:00). Amy said that

she needed to get medical papers out of her car and Officer Powers told her

that she could get them after he performed an inventory search on the car.

Amy replied, “you can search the fucking car dumbass.” Officer Powers told

Amy to stand over on the sidewalk and Amy told him that she was going to

stand in front of the car. Officer Powers told Amy to stand over on the

sidewalk for a second time and told her that she could go to jail. (Id. at 15:17).

Officer Powers said that her being pregnant would not dissuade him from

taking her to jail. He then told Amy to “grow up” and Amy replied, “Fuck you!”

(Id. at 15:29). Amy eventually complied and went and stood on the sidewalk.

      As Officer Powers was conducting an inventory search on Amy’s

vehicle, her father, Robert Shumate (“Plaintiff”), squealed into the CVS

parking lot in a green pickup truck. (Exhibit 1 at p. 4); (Exhibit 2 at 22:00).

Officer Powers recognized Plaintiff from previous contacts with him. (Exhibit


                                        3
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.99 Filed 01/15/21 Page 13 of 32




1 at p. 4). Plaintiff was clearly agitated when he got out of his vehicle and

immediately started screaming at Officer Powers. Plaintiff looked at Officer

Powers and said, “You’re the one that had a problem with me. You got a

problem with me now?” (Exhibit 2 at 22:13). Officer Powers told Plaintiff to

leave and Plaintiff responded that he wasn’t going anywhere because he

was on private property. (Id.). Officer Powers told him not to interfere with

what he was doing and Plaintiff screamed, “Fuck you, get to work!” (Id.).

Plaintiff called Officer Powers an asshole and went to talk to Amy. (Id.).

      Officer Powers called for backup based on Plaintiff’s aggressive

behavior. (Exhibit 2 at 22:33). Plaintiff then stated, “Call backup, I don’t give

a fuck!” (Id. at 22:35). Plaintiff started pacing back and forth and continued

to call Officer Powers obscenities. (Id.). Plaintiff demanded that Officer

Powers do what he had to do so that they could get going. (Id.). Officer

Powers responded, “Don’t tell me what to do.” (Id. at 22:47). Plaintiff began

heading towards his truck and it appeared that he was going to get into his

vehicle. (Id.). Due to Plaintiff’s level of anger, and not knowing what Plaintiff’s

intentions were or what was in his truck, Officer Powers instructed him not to

get into his vehicle. (Exhibit 1 at p. 4); (Exhibit 3 at pp. 45-46, 49). Plaintiff

screamed, “fuck you” and gave Officer Powers the middle finger. (Exhibit 2

at 22:51). Officer Powers told Plaintiff to turn around and put his hands


                                        4
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.100 Filed 01/15/21 Page 14 of 32




behind his back. (Id.).1 Plaintiff admittedly refused to comply with Officer

Powers’ demands and started to back away from Officer Powers after Officer

Powers attempted to grab him:

            Q. Okay. And did he tell you to put your hands behind your
               back?

            A. No, he told me to get on the ground.

            Q. Did you get on the ground?

            A. No, I didn’t.

                                        * * *

            Q. Did he reach out to grab you and you pulled your hands
               away from the officer and backed away from him?

            A. He tried to grab me and I jerked away, yes, I did. He
               didn’t touch me.

                                        * * *

            Q. And you continued to back away from the officer at that
               point, correct?

            A. Yes.

    (See Exhibit 4 – Robert Shumate’s Deposition Transcripts, p. 52).

         After Plaintiff defeated Officer Powers’ attempt to gain physical control,

Officer Powers pulled out his taser and again ordered Plaintiff to put his



1
 Officer Powers testified that Plaintiff was under arrest for opposing and obstructing at
this point. (Exhibit 3 at p. 46).

                                           5
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.101 Filed 01/15/21 Page 15 of 32




hands behind his back and to get on the ground. (Id. at pp. 52-53); (Exhibit

3 at p. 48). Again, Plaintiff admittedly refused to comply with Officer Powers’

demands:

         Q. And was the taser still pointed at you at that point?

         A. Yes.

         Q. And the officer again ordered you to the ground?

         A. Yes.

         Q. And you refused to -- his lawful order, correct? Did you
            refuse that order?

         A. Yes.

         Q. And you continued to back away from the officer?

         A. Yes.

         Q. He still had his taser pointed at you?

         A. Yes.

(Exhibit 4 at p. 53). Plaintiff continued backing away despite Officer Powers

repeatedly telling him to get on the ground. It was at this point that Officer

Powers discharged his taser, hitting Plaintiff in the chest area.

         Q. And the officer repeated his commands for you to lay
            down, correct?

         A. Yes.

         Q. And you continued to ignore those commands, correct?


                                       6
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.102 Filed 01/15/21 Page 16 of 32




         A. Yes.

         Q. And at that point as you were backing up the officer
            discharged his taser at you, correct?

         A. Correct.

         Q. And to the best of your knowledge one of probes struck
            you on the front of your chest and one on your upper
            leg, correct?

         A. In my chest area. Nothing on my leg.

(Id. at p. 54); (Exhibit 2, 22:56).

      Plaintiff fell to the ground and Officer Powers ordered Plaintiff to put his

hands behind his back. (Exhibit 2, 23:09). Plaintiff testified that he refused

to let Officer Powers get control of his arms after he fell to the ground.

(Exhibit 4, p. 55). Officer Powers repeatedly told Plaintiff to stop resisting.

(Id.). Plaintiff continued to defeat Officer Powers’ attempts to physically

control him, so Officer Powers delivered palm heel strikes to Plaintiff’s

“brachial plexus nerve cluster located on the left side of [Plaintiff’s] neck.”

(Exhibit 1 at p. 5).

      Plaintiff still refused to comply with Officer Powers’ demands and

Officer Powers tased Plaintiff a second time. (Exhibit 4 at pp. 55-56). Plaintiff

continued to resist and refused to give his hands to Officer Powers so that

he could handcuff him:



                                        7
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.103 Filed 01/15/21 Page 17 of 32




         Q. Okay. And after you refused to give up your arms then
            he tased you again, correct?

         A. Correct.

                                      * * *

         Q. You continued to resist his efforts to get control of you
            after he tased you the second time, correct?

         A. Correct.

(Id. at pp. 55-56).

      Plaintiff then turned over on his back and continued to defeat Officer

Powers’ attempts to physically control his arms, so Officer Powers delivered

a “drive-stun” to Plaintiff’s abdomen. (Exhibit 1 at p. 5). Plaintiff continued to

struggle with Officer Powers, and at some point, Officer Powers was able to

send a transmission that he was fighting with one. (Id.). Plaintiff continued to

resist and Officer Powers was able to use his body weight to pin Plaintiff

down to prevent him from standing up. (Id. at p. 6). It wasn’t until backup

arrived that Plaintiff finally stopped resisting:

         Q. Okay. So while he was there you still had your hands in
            front of you underneath your body and were not giving
            him his hands -- your hands, correct?

         A. Correct, I'm not going to let him smash my face in the
            ground.

         Q. And you weren't going to let him handcuff you either,
            correct?


                                         8
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.104 Filed 01/15/21 Page 18 of 32




         A. No, because what was I under arrest for? That's what I
            want to know.

         Q. Okay. And then the officers -- it wasn't until the other
            officers came that they pulled you up so-to-speak and
            they were able to get your hands from underneath your
            body and handcuff you, correct?

         A. When they got there I let them handcuff me.

(Exhibit 4 at p. 58).

      Plaintiff was charged with resisting and obstructing an officer. Plaintiff

worked out a plea deal with the Prosecutor’s Office and pled guilty to

disorderly conduct on October 23, 2019, wherein he admitted under oath that

he was disorderly with Officer Powers on the date of the incident. (See

Exhibit 5 – Plea Transcripts, pp. 6-7).

                          STANDARD OF REVIEW

      Summary      judgment    is   appropriate    where    the   moving    party

demonstrates that there is no genuine dispute as to any material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56(a).

The moving party bears the initial responsibility of demonstrating that no

genuine issue of material fact exists and they are entitled to judgment as a

matter of law. Id. at 323. The burden then shifts to the nonmoving party to

set forth specific facts showing that there is a genuine issue for trial. Arendale

v. City of Memphis, 519 F.3d 587, 593 (6th Cir. 2008) (internal quotations


                                        9
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.105 Filed 01/15/21 Page 19 of 32




and citations omitted). The opposing party cannot satisfy this burden by

resting solely on allegations made in his pleadings, and “failure to present

any evidence to counter a well-supported motion for summary judgment

alone is grounds for granting the motion.” Everson v. Leis, 556 F.3d 484, 496

(6th Cir. 2009) (internal quotations and citations omitted).

      Additionally, “[t]he mere existence of a scintilla of evidence in support

of the plaintiff’s position will be insufficient; there must be evidence on which

the jury could reasonably find for the plaintiff.” Combs v. Int’l Ins. Co., 354

F.3d 568, 576 (6th Cir. 2004) (internal quotations and citations omitted).

Further, it is well-established that “[w]hen opposing parties tell two different

stories, one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that version of the

facts for purposes of ruling on a motion for summary judgment.” Scott v.

Harris, 550 U.S. 372, 380 (2007).

      Thus, the test is whether the plaintiff has presented enough evidence

on each of the essential elements of its claims to where a jury could find in

its favor. Davis v. McCourt, 226 F.3d 506, 511 (6th Cir. 2000) (internal

citations omitted). “Where the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party, there is no genuine issue

for trial” and summary judgment is proper. Scott, 550 U.S. at 380.


                                       10
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.106 Filed 01/15/21 Page 20 of 32




                           LAW AND ARGUMENT

      Plaintiff brings the following claims against the City of Adrian and

Officer Powers: (I) 42 U.S.C. § 1983 claim for excessive force against Officer

Powers; (II) a Monell claim against the City; and (III) a state-law assault and

battery claim against Officer Powers.

      However, Officer Powers is entitled to qualified immunity on Plaintiff’s

42 U.S.C. § 1983 excessive force claim because Plaintiff has not produced

evidence establishing that Officer Powers intentionally violated his

constitutional rights when he attempted to detain Plaintiff on the date of the

incident. Moreover, video evidence and Plaintiff’s own testimony show that

Officer Powers used only the amount of force necessary to effectuate

Plaintiff’s arrest.

      Further, since Plaintiff cannot show that Officer Powers violated his

constitutional rights by using an unreasonable amount of force in seizing and

detaining him, his Monell claim against the City fails as well. Shreve v.

Franklin Cty., Ohio, 743 F.3d 126, 138 (6th Cir. 2014); Watkins v. City of

Battle Creek, 273 F.3d 682 (6th Cir. 2001). Regardless of the outcome of

Plaintiff’s § 1983 claim for excessive force against Officer Powers, Plaintiff’s

Monell claim against the City still fails because Plaintiff has not produced any




                                      11
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.107 Filed 01/15/21 Page 21 of 32




evidence establishing that the alleged use of excessive force against him

resulted from a municipal custom or policy.

      Lastly, Officer Powers is entitled to summary judgment on Plaintiff’s

state-law assault and battery claim because video evidence and Officer

Powers’ deposition testimony show that he did not act maliciously in this

matter and Plaintiff has failed to produce evidence showing otherwise.

I.    Plaintiff’s 42 U.S.C. § 1983 Excessive Force Claim

      A.    Officer Powers is entitled to qualified immunity.

      To prove a § 1983 claim, Plaintiff must establish that (1) he was

deprived of a right secured by the United States Constitution; and (2) the

deprivation was caused by a person acting under color of state law.

However, Plaintiff’s § 1983 claim against Officer Powers is limited by the

qualified immunity exception, which “shields government officials performing

discretionary functions from liability for civil damages insofar as their conduct

does ‘not violate clearly established statutory or constitutional rights of which

a reasonable person would have known.’” Sheets v. Mullins, 287 F.3d 581,

586 (6th Cir. 2002), quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

Once a defendant raises the affirmative defense of qualified immunity, the

plaintiff bears the burden of showing that the defendant is not entitled to




                                       12
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.108 Filed 01/15/21 Page 22 of 32




qualified immunity. Chappell v. City of Cleveland, 585 F.3d 901, 907 (6th Cir.

2009).

      Under the doctrine of qualified immunity, a defendant is “shielded from

liability so long as [he] acted under the objectively reasonable belief that [his]

actions were lawful.” Ahlers v. Schebil, 188 F.3d 365, 372-373 (6th Cir. 1999)

(internal citations omitted). Thus, the doctrine requires a two part inquiry as

to (1) whether the facts alleged by Plaintiff establish that Officer Powers

violated one of Plaintiff’s constitutional rights, and (2) if so, whether such right

was clearly established, meaning that it would have been clear to a

reasonable officer confronting the same situation that his conduct was

unlawful. Fettes v. Hendershot, 375 Fed. Appx. 528, 531 (2010).                This

standard “‘gives ample room for mistaken judgments’ by protecting ‘all but

the plainly incompetent or those who knowingly violate the law.’” Hunter v.

Bryant, 502 U.S. 224, 229 (1991), quoting Malley v. Briggs, 475 U.S. 335,

343 (1986).     Thus, a showing of “mere negligence or recklessness is

insufficient” for Plaintiff to successfully remove the cloak of qualified

immunity from Officer Powers. Ahlers, 188 F.3d at 373. Instead, Plaintiff

must prove that Officer Powers’ conduct “fell below an objective standard of

reasonableness,” which requires Plaintiff to establish that Officer Powers




                                        13
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.109 Filed 01/15/21 Page 23 of 32




“acted knowingly or intentionally” to violate Plaintiff’s constitutional rights.

(Id. at 373), quoting Harlow v. Fitzgerald, 457 U.S. 800, 815 (1982).

      Plaintiff has not established that Officer Powers intentionally violated

his constitutional rights when Officer Powers attempted to detain him on the

date of the incident because the amount of force that Officer Powers used

was reasonable to effect Plaintiff’s arrest. Plaintiff’s own testimony proves

that Plaintiff continuously refused to comply with Officer Powers’ demands

and continuously resisted Officer Powers’ attempts to detain him. The three

tasers and palm heel strikes to Plaintiff’s neck did not deter him from

continuing to resist and Plaintiff only allowed officers to handcuff him when

backup arrived.

      Moreover, the Sixth Circuit has found that an officer following

established departmental procedures for dealing with non-cooperative

arrestees is entitled to qualified immunity on claims for excessive force. See

Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002) (holding that the officer

was entitled to qualified immunity on the plaintiff’s claim for excessive force

because the police department’s policies and procedures permitted officers

to use pepper spray on a person who is aggressively resisting arrest, either

verbally or physically. It was undisputed that the plaintiff was verbally

resisting arrest in an aggressive manner, and the plaintiff offered no evidence


                                      14
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.110 Filed 01/15/21 Page 24 of 32




to counter the officer’s testimony that he was also resisting arrest

physically.). The Court in Greene reasoned that the officer could not have

known that his conduct was unlawful because the officer was following

departmental protocol. (Id.).

      Here, according to the Adrian Police Department’s policies and

procedures, officers are allowed to use their taser “to take a person into

custody in the presence of resistance, to protect themselves from physical

assault, [and] to protect a subject from injuring himself . . . or others.” (See

Exhibit 6 – Adrian Police Department Policy and Procedure 1.3.4).

      As with the case in Greene, it is undisputed that Plaintiff was resisting

arrest in this matter, as he admitted to it several times during his deposition.

Accordingly, Officer Powers could not have known that his actions were

unlawful because he was following proper procedure when he tased Plaintiff.

Therefore, Officer Powers did not intentionally violate Plaintiff’s constitutional

rights in his efforts to detain Plaintiff and Officer Powers is entitled to qualified

immunity on Plaintiff’s § 1983 claim for excessive force.

      B.     The amount of force used to effectuate Plaintiff’s arrest was
             reasonable as a matter of law.

      Courts use a “reasonableness” standard in determining whether the

force used by a police officer to effect a seizure was “excessive” in violation

of the Fourth Amendment. Graham v. Connor, 490 U.S. 386, 396 (1989).

                                         15
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.111 Filed 01/15/21 Page 25 of 32




“Because the test of reasonableness under the Fourth Amendment is not

capable of precise definition or mechanical application, however, its proper

application requires careful attention to the facts and circumstances of each

particular case, including the severity of the crime at issue, whether the

suspect poses an immediate threat to the safety of the officers or others, and

whether he is actively resisting arrest or attempting to evade arrest by flight.”

Id. (internal quotations and citations omitted). Thus, the amount of force used

is “partially dependent on the demeanor of the suspect” as well. Solomon v.

Auburn Hills Police Dep’t, 389 F.3d 167, 174 (6th Cir. 2004) (internal

quotations and citations omitted).

      The reasonableness of force used by a police officer “must be judged

from the perspective of a reasonable officer on the scene, rather than with

the 20/20 vision of hindsight.” Graham, 490 U.S. at 396. The Court in

Graham emphasized that “[n]ot every push or shove, even if it may later

seem unnecessary in the peace of a judge's chambers, violates the Fourth

Amendment.” (Id.) (internal quotations and citations omitted). Further, “[t]he

calculus of reasonableness must embody allowance for the fact that police

officers are often forced to make split-second judgments—in circumstances

that are tense, uncertain, and rapidly evolving—about the amount of force

that is necessary in a particular situation.” (Id. at 396-397). The officer’s “on-


                                       16
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.112 Filed 01/15/21 Page 26 of 32




the-spot judgment about the level of force necessary” must be given

deference, and “this measure of deference carries great weight when all

parties agree that the events in question happened very quickly . . . .” Brax

v. City of Grand Rapids, Mich., 742 F. App’x 952, 956 (6th Cir. 2018) (internal

quotations and citations omitted).

      Thus, the inquiry for reasonableness is an objective one, based upon

the information possessed by the officer involved at the time—“not what the

officer[] subjectively may have believed.” Boyd v. Baeppler, 215 F.3d 594,

600 (6th Cir. 2000). In other words, the officer’s “underlying intent or

motivation” is immaterial. Brax, 742 F. App’x at 956 (internal citation omitted).

      The Court in Solomon v. Auburn Hills Police Dep’t, 389 F.3d 167, 174–

75 (6th Cir. 2004) explained the reasonableness standard in conjunction with

qualified immunity:

         Qualified immunity will often operate to protect officers
         from the sometimes hazy border between excessive and
         acceptable force. An officer should be entitled to qualified
         immunity if he made an objectively reasonable mistake as
         to the amount of force that was necessary under the
         circumstances with which he was faced.

(Emphasis added).

      Here, there is no mistake that Officer Powers used the amount of force

that was necessary to effectuate Plaintiff’s arrest based on video evidence



                                       17
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.113 Filed 01/15/21 Page 27 of 32




and Plaintiff’s own testimony. In fact, Officer Powers was still not able to

effectuate Plaintiff’s arrest despite the amount of force used.

        Plaintiff was clearly agitated when he arrived at the CVS and continued

to act aggressively towards Officer Powers. When Officer Powers saw that

Plaintiff was trying to get back into his vehicle, he did not know what Plaintiff’s

intentions were and did not know whether Plaintiff was attempting to grab a

weapon from his vehicle; therefore, Plaintiff posed an immediate threat to the

safety of Officer Powers and other individuals in the parking lot.

        Most importantly, while Plaintiff claims that Officer Powers “used

unnecessary, unreasonable, and excessive physical force to take [him] to

the ground, and proceed[ed] to knee him and punch him multiple times,

despite no resistance whatsoever from Plaintiff,”2 Plaintiff admitted in his

deposition that he refused to comply with Officer Powers’ orders because he

felt that Officer Powers had no reason to arrest him. (Exhibit 4, pp. 53-58).

Plaintiff admittedly refused to comply with Officer Powers’ commands from

the time that Officer Powers told him not to get into his vehicle until the time

that backup arrived to assist Officer Powers in the arrest. Plaintiff did not put

his hands behind his back as instructed, he did not get to the ground as




2   (ECF No. 1, PageID 6) (emphasis added).

                                          18
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.114 Filed 01/15/21 Page 28 of 32




instructed, he continued to back away despite Officer Powers’ orders not to

do so, and he continued to resist arrest after he was tased three times.

      Therefore, because video evidence and Plaintiff’s own testimony

directly contradict the allegations in Plaintiff’s Complaint, and because

Officer Powers used only the amount of force necessary to effectuate

Plaintiff’s arrest, Officer Powers is entitled to summary judgment on Plaintiff’s

§ 1983 claim for excessive force.

II.   Plaintiff’s Monell Claim

      If Plaintiff cannot show that Officer Powers violated his constitutional

rights by using an unreasonable amount of force in seizing and detaining

him, then his claim against the City fails as well. Shreve v. Franklin Cty.,

Ohio, 743 F.3d 126, 138 (6th Cir. 2014); Watkins v. City of Battle Creek, 273

F.3d 682 (6th Cir. 2001).

      Regardless of the outcome of Plaintiff’s § 1983 claim for excessive

force against Officer Powers, Plaintiff’s Monell claim against the City still fails

because Plaintiff has not produced any evidence establishing that the

alleged use of excessive force against him resulted from a municipal custom

or policy.




                                        19
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.115 Filed 01/15/21 Page 29 of 32




III.   Plaintiff’s State-Law Assault and Battery Claim

       Officer Powers will be entitled to qualified immunity for the intentional

state-law tort of assault and battery if he can establish the following under

the Ross test:

          (a) The acts were undertaken during the course of
          employment and the employee was acting, or reasonably
          believed that he was acting, within the scope of his
          authority,

          (b) the acts were undertaken in good faith, or were not
          undertaken with malice, and

          (c) the acts were discretionary, as opposed to ministerial.

Odom v. Wayne Cty., 482 Mich. 459, 480, 760 N.W.2d 217, 228 (2008).

Unlike the reasonableness inquiry for federal excessive force claims, the

good-faith element of the Ross test is subjective in nature, and Officer

Powers bears the burden of establishing that he “acted without malice.” Bletz

v. Gribble, 641 F.3d 743, 757 (6th Cir. 2011). The subjective element is

meant to protect “a defendant’s honest belief and good-faith conduct with the

cloak of immunity while exposing to liability a defendant who acts with

malicious intent.” Odom, 482 Mich. at 482. Malicious intent is defined as “an

intent to harm or, if not that, such indifference [as] to whether harm will result

as to be equivalent of a willingness that it does.” (Id. at 475).




                                       20
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.116 Filed 01/15/21 Page 30 of 32




      Video evidence, Officer Powers’ deposition testimony, and Plaintiff’s

own deposition testimony prove that Officer Powers did not act maliciously

in this matter and Plaintiff has failed to produce evidence showing otherwise.

Officer Powers testified that he was afraid that Plaintiff was going to try to

get back into his vehicle to retrieve something. (Exhibit 3 at pp. 45-46, 49).

He stated that Plaintiff repeatedly refused to put his hands behind his back

and get on the ground and that is why he tased him. (Id. at pp. 48-49). Officer

Powers explained, and Plaintiff admitted, that Plaintiff continued to resist him

and refused to put his hands behind his back once they were on the ground,

which is why Officer Powers subsequently tased Plaintiff two more times. (Id.

at p. 56). Therefore, Officer Powers did not act with malice when he used

force in his attempts to detain Plaintiff and Officer Powers is entitled to

summary judgment on Plaintiff’s state-law claim for assault and battery.

                               CONCLUSION

      Simply put, Plaintiff’s own testimony establishes that Officer Powers

did not use unreasonable force in his attempts to arrest Plaintiff because

Plaintiff continuously refused to comply with Officer Powers’ commands and

he continuously resisted Officer Powers’ attempts to handcuff and detain

him. In fact, Officer Powers was not able to handcuff Plaintiff until backup

officers arrived due to Plaintiff’s continued resistance. Moreover, Plaintiff


                                      21
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.117 Filed 01/15/21 Page 31 of 32




pled guilty to a reduced charge of disorderly conduct and admitted that he

was disorderly with Officer Powers under oath.

      Therefore, no reasonable juror could find that Officer Powers used an

unreasonable amount of force in his attempts to detain Plaintiff and Officer

Powers is entitled to summary judgment as a matter of law.

      WHEREFORE Defendants, CITY OF ADRIAN and OFFICER

JEREMY POWERS, respectfully request that this Court enter an Order

Granting Defendants’ Motion for Summary Judgment and dismissing

Plaintiff’s claims in their entirety.

                                        Respectfully submitted,

                                        /s/ Kathleen M. Griffith
                                        Kathleen M. Griffith (P79921)
                                        GARAN LUCOW MILLER, P.C.
                                        Attorney for Defendants
                                        1155 Brewery Park Blvd., Ste. 200
                                        Detroit, MI 48207
                                        313.446.5501
                                        kgriffith@garanlucow.com

 Dated: January 15, 2020




                                         22
Case 2:20-cv-10856-DML-EAS ECF No. 21, PageID.118 Filed 01/15/21 Page 32 of 32

                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

                        CERTIFICATE OF SERVICE

      I hereby certify that on January 15, 2021, my assistant, Gail

Musialowski, electronically filed the foregoing document with the Clerk of the

Court using the ECF system which will send notification of such filing to the

following:

      David A. Dworetsky
      d.dworetsky@fiegerlaw.com; m.habel@fiegerlaw.com

and I hereby certify that on January 15, 2021, my assistant, Gail Musialowski,

mailed by United States Postal Service the foregoing document to the

following non-ECF participants, with full legal postage prepaid thereon and

deposited in the United States mail:

      NA

                                     /s/Kathleen M. Griffith
                                    1155 Brewery Park Blvd., Suite 200
                                    Detroit, MI 48207
                                    313.446.5560
                                    kgriffith@garanlucow.com
                                    P79921
